On March 31, 1995, it was ordered that the defendant, James Hagan a/k/a Joseph W. Slack, be sentenced to the Department of Corrections, for a period of ten (10) years with five (5) years suspended, for the crime of Issuing a Bad Check (Common Scheme), a Felony. The suspended portion of said sentence has conditions as stated in the March 31,1995 judgment. The defendant is to be given credit for any jail time served on these warrants only. It is further ordered that the time in this sentence shall run consecutive to any other time ordered in any other cases.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
Done in open Court this 4th day of August, 1995.
Hon. Ed McLean, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.